DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on June 10, 2022 is acknowledged. Claims 1-3, 6, 8-11, 13-15, and 17-19 are pending in this application. Claims 1, 11, 13, and 15 are amended. Claims 4-5, 7, 12, and 16 have been cancelled. Claims 18-19 are new. All pending claims re under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 13 recites  the broad recitation the active agent is ketamine, and the claim also recites the active agent is preferably S-ketamine which is the narrower statement of the range/limitation has been withdrawn in view of Applicant’s amendment to recite the active agent comprises (S) ketamine or a pharmaceutically acceptable salt and because in claim 15, the claim recites “treatment of depressions” has been amended to  recite reduce the risk of suicide.  

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 6, 7, 9, 14-15, and 17 under 35 U.S.C. 103 as being unpatentable over Pollard et al. (US 2015/0342947) has been withdrawn in view of Applicants amendment to claim 1 to incorporate  the limitations of claim 5. 
The rejection of claims 1-4, 6-14,  and 17 under 35 U.S.C. 103 as being unpatentable over Salama (US 2014/0079740) has been withdrawn in view of Applicants amendment to claim 1 to incorporate  the limitations of claim 5.

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-11, 13-15 and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 2014/0079740) in view of Westrin (WO 2016/071395).
Salama discloses methods and treatments for pain by oral transmucosal administration of S-ketamine, its salts or derivatives (abstract). 
	The formulations are prepared as transmucosal, transbuccal, sublingual, fast dissolving oral films (paragraph 0002).
	The orodispersible film formulation (ODF) preferably comprise hydroxypropyl methyl cellulose (HPMC) (paragraph 0076).  Example 10 utilizes HPMC. 
	The amount of active ingredient can be combined with a carrier material to produce a single dosage form and will vary depending on upon the host being treated to produce a therapeutic effect. Generally, the amount will range from 1-99% with some embodiments being 10-30% (paragraph 0253). 
	Regarding claim 2, the ODF is disclosed as containing 2-30% modified starch (paragraph 0085). HPMC is disclosed as a modified starch (paragraph 0080). 
Regarding claim 3, as noted above, the orodispersible film preferably comprises HPMC (paragraph 0076). It is noted that HPMC is water soluble. 
Regarding claim 6, S-ketamine has a molecular weight of 237.725 g/mol. 
Regarding claim 8, as noted above,  the active agent in the film is S-Ketamine (abstract). 
Regarding claim 9,  transmucosal formations can include a humectant, coloring agents, preservatives, emulsifiers (paragraph 0251), for example. 
Regarding claims 10-11, Example 10 discloses solvent casting where the polymer (HPMC) and S-ketamine are dissolved (or dispersed) in a solvent (ethanol or water) and a film is cast by solvent evaporation or by hot melt extrusion.  While the mass per unit area is not disclosed, it would have been obvious to one of ordinary skill in the art to have adjusted the thickness and weight of the film in order to provide optimal therapeutic doses of the ketamine film.  Ketamine has a water soluble of 20 g/100 mL which meets the limitations of at most 50 g/L. 
Regarding claim 13, as noted above, the active agent in the film is S-Ketamine (abstract). 
Regarding claim 14, the claims is drawn to a product by process. Applicant’s attention is directed to MPEP 2113 which recites "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 15, the recitation of “for reducing a risk of suicide” is considered a future intended use and does not alter the structure of the film recited in claim 1. Applicant is attached to 
Regarding claim 17, S-ketamine has a molecular weight of 237.725 g/mol.
Regarding claim 18, Salama discloses ODF’s disintegrate or dissolve instantaneously when administered to the oral cavity (paragraph 0162), which reads on the claim limitation of 41 seconds or less. 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to prepare a formulation meeting said requirements. The formulation of thin oral films is very developed in the art, as such the skilled artisan would be able to adjust and optimize the percentages of active agent and polymer in order to obtain the desired consistency and therapeutic effect to be obtained. 
Salama does not disclose the film comprises a mixture of two hydroxypropyl methyl celluloses having different viscosities. 
	Westrin discloses film formulations comprising hydroxypropyl methyl cellulose (HPMC). The HPMC can be a mixture of two or more HPMC’s having different viscosities (page 7, lines 20-23; claim 5).
	Regarding claim 19, Westrin discloses in Example 1 the use of two different HPMC’s with differing viscosities. They are present in a 1:1  ratio, which is within the range cited in the claim. 
 	It would have been obvious to one of ordinary sill in the art prior to the effective e filing date of the invention to have used a  mixture of two qualities (viscosity) of HPMC in order to attain rapid disintegration of  the film in order to achieve a film that, although think, has an acceptable mechanical strength.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*The Examiner relies heavily on Example 10 of Salama. Example 10 is not sufficiently specific and not enabled. It lacks any information on the ratio of the matrix material and ketamine. The skilled artisan could prepare a solution with the relative amounts as recited in the table of Example 10, but this results in an infinite amount of  OTFs with the same total amount of ketamine since the total amount of the solution comprising the matrix materials is not specified. For example, when pouring 1 mL of the solution comprising the matrix material one would expect a rather thin film which contains 100 mg ketamine. When pouring 20 mL of the solution comprising the matrix material one would expect a rather thick film which also contains 100 mg ketamine. These two films would have totally  different dissolution times and totally different relative amounts of ketamine, while having the same total amount of ketamine. As a result, it is not clear what has been produced in example 10 of Salama, rendering example 10 unsuitable for establishing obviousness.
It is unclear if Applicant is arguing only the limitations of claim 11.  The Examiner relies on Example 10 only for the method of making a film (solvent casting of the polymer and ketamine in a solvent) and not the components of the film. Throughout  the disclosure, Salama discloses the structural elements of the film recited in claim 1. 
Furthermore, Applicant is reminded "Even if a reference discloses an inoperative device, it is prior for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 USC 103 Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).  The level of skill in the art is very high. ODF’s are well known in the art and their preparation is well established.  Therefore, the skilled artisan, when presented with amounts of each component present in a film and the final drug concentration would have been able to determine optimal conditions, (including size, thickness, etc.) in the preparation of the film. 
It is unclear what Applicant’s argument is regarding the lack of information on the ratio of the matrix material to the ketamine.  As noted in the rejection above, Salama disclose ketamine is present in the film at  amount of 1-99% (paragraph 0253) and the starch is present in the amount of 2-30% (paragraph 0080).  As an example, Example 10 discloses the concentration of the drug was 100 mg/ 4 cm2 of the film.   The skilled artisan would be able to optimize and adjust the amount of active and the film used  to prepare a film having any desired concentration. 
*There is no motivation to combine Salama with Westrin.  Westrin is directed to OTF which consist essentially  of dexamethasone and HPMC. 
Westrin is drawn to the same field of endeavor as Salama, the preparation of oral films. As noted above, Westrin discloses suitable disintegration and dissolution could be obtained by using a mix of two or more  HPMC qualities (page 8).  This disclosure does not depend on the drug type being present in the film but rather the characteristics of the film itself. 
*The OTF according to Example 1 in the specification gives rise to unexpected results.  
Example 1 in the instant specificity is not commensurate in scope to the film recited in claim 1. Applicant has shown at best Example 1 provides unexpected results for the inclusion of ketamine at 41% with a specific combination of HPMC at a specific ratio. Applicant has provided no comparison to the formulation and disintegration times of Salama. Additionally, Applicants attention is drawn to the definition of disintegration disclosed for ODF’s in Salama. As noted above, Salama discloses ODF’s disintegrate or dissolve instantaneously when administered to the oral cavity (paragraph 0162), which reads on the claim limitation of 41 seconds or less. Example 10 only 1 embodiment of Salama and has only 4% HPMC, whereas Salama discloses a broad range of 2-30%. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615